The identical question involved in this case was decided by this court in State v. Billings (1929), ante 135,168 N.E. 453. On authority of that case, the judgment herein should be affirmed. Each side has filed a petition for oral argument; but, as the counsel for both the appellant and appellee filed briefs in the Billings case on the petition for rehearing, which petition has been denied, it appears that an oral argument is not necessary. The petitions for oral argument are denied.
Judgment affirmed.
 *Page 1